Citation Nr: 9914723	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right inguinal hernia, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from March 1973 to March 
1977.

This appeal arose from a November 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The veteran testified before a member of 
the Board of Veterans' Appeals (Board) at a Travel Board 
hearing sitting in Atlanta in April 1999.  

The veteran has contended, in essence, that his postoperative 
residuals of a right inguinal hernia are more disabling than 
the current disability evaluation would suggest.  He asserted 
that he suffers from constant and severe pain in the right 
inguinal area.  He also indicated that this pain is worsened 
with heavy lifting and pulling and has begun to interfere 
with his employment in construction.  Therefore, he believes 
that an increased evaluation is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the record revealed that the veteran was examined 
by VA in September 1997.  At that time, the objective 
examination was noted to be within normal limits.  The 
impression was right inguinal pain without objective 
findings.  The veteran then submitted the report of a private 
examination performed in February 1998.  This found severe 
pain and adhesions resulting from the hernia repair.  
Clearly, these examinations suggest a conflict in findings 
and diagnosis which must be resolved prior to a final 
determination of the veteran's claim.  Ussery v. Brown, 8 
Vet. App. 64 (1995).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA surgical examination by a 
qualified physician in order to fully 
assess the current nature and degree of 
severity of the service-connected 
postoperative residuals of a right 
inguinal hernia.  Specifically, the 
examiner should comment on whether a 
small recurrent postoperative hernia, or 
an unoperated irremediable hernia, which 
is not well supported by a truss or is 
not readily reducible, is present.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the file has been 
reviewed.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and the opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










